Title: Enclosure: Cabinet Opinion on an Address from the Democratic Society of Washington County, Pennsylvania, 14 April 1794
From: Cabinet
To: Washington, George


            
              Gentlemen
              Philadelphia April 14. 1794.
            
            The President wishes your opinion, as to the step, proper to be taken, upon the
              inclosed address. To send to congress, what the President thinks unfit for himself,
              will be unkindly received; being uncivil in itself. To acknowledge the body, as such,
              is in every view inadmissible. So that the question seems to turn upon this; whether
              it be better to treat the paper with unqualiffied and silent contempt; or to return it
              to James Marshal, as an individual, to this effect; “that the President receives no
              applications from a body, as such, whose constitution is not known in the laws; and
              that the paper is therefore returned to him, as the individual, from whom it
              came”—Silent contempt I prefer. I have the honor, gentlemen, to be with great respect
              Yr. mo. ob. serv.
            
              Edm. Randolph
            
            
              I am of opinion that no answer should be given but
                that the Paper should be referred to the Atty General to examine carefully if it does not contain criminal matter & that if it does it
                ought to be put in a train of prosecution.
            
            
              A. Hamilton
            
            
              No prosecution—but no answer of any sort.
            
            
              H. Knox
            
            
              The Language of the petition is exceedingly
                reprehensible and improper: but I doubt whether it would be considered per se, as a proper subject for a criminal prosecution, without
                some extrinsic proof of a seditious intention. The “right of
                petitioning for redress of grievances” is so solemnly gaurantee’d by the
                Constitution and so jealously guarded, that Juries are apt to consider an attempt to
                correct it[s] abuses, unless very flagrant, as an attack upon the right itself;
                & they regard those improprieties merely as excressences which it is dangerous
                to touch. More exceptionable matter appears frequently in the public prints: but
                these abuses are endured from a fear of injuring the freedom of the Press. An unsuccessful prosecution from seditious writings generally does
                harm: and independant of any legal doubt, this does not seem to be a case that will
                  certainly ensure a conviction. I therefore think it best to
                treat the paper with the contempt it deserves.
            
            
              Wm Bradford
            
          